In an action, inter alia, to recover damages for professional malpractice, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (DeMaro, J.), dated May 12, 1995, as granted that branch of the defendant’s motion which was to deem the plaintiff to have waived his right to depose the defendant with regard to the counterclaims to recover damages for intentional infliction of emotional distress and defamation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to establish any reasonable excuse for his delay in seeking to depose the defendant with regard to the counterclaims to recover damages for intentional infliction of emotional distress and defamation (see, e.g., Davidian v County of Nassau, 152 AD2d 617). Accordingly, the court did not improvidently exercise its discretion in determining that the plaintiff had waived his right to do so. O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.